Citation Nr: 1456845	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder and rheumatoid arthritis.  

The Veteran initially requested a Board hearing when he filed his April 2009 substantive appeal, VA Form 9.  The Veteran was informed of a May 10, 2010, hearing in a February 2010 letter; however, he failed to appear before the Veterans Law Judge on the scheduled date and time.  

This case was initially before the Board in July 2013 when it was remanded for further development.  


FINDING OF FACT

The Veteran died in September 2014 while the appeal of the service connection claims was pending before the Board.


CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the claims of service connection for a right knee disorder and rheumatoid arthritis.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 79 Fed. Reg. 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).  As provided by this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).

ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


